DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 48, 52-58 and 60-67 are pending. Claims 60-67 are withdrawn. Claims 48 and 52-58 are presented for examination.

Response to Arguments
Applicant’s arguments, see amendment, filed 4/12/2021, with respect to the indefiniteness rejections of claims 48 and 52-58 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant's arguments filed 4/12/2021, with respect to the written description rejections, have been fully considered but they are not persuasive. The applicant argues that the claims are fully supported by the original disclosure. However, the Examiner disagrees and notes that the written description provides support for the broad genus of compounds including two terminal alkynes and a single functional group selected from a carbonate, carbamate or an ether. However, this does not provide written description support for the specific compounds that are now claimed as the compound C1. The specific compounds (for example, dipropargyl carbonate) are not listed in the original disclosure and there is no reason to immediately envision these specific compounds. Therefore, the original disclosure fails to provide written description support for the specific compounds as presently claimed.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 48 and 52-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 48 recites the compound C1 is selected from the group consisting of “dipropargyl carbonate, dipropargyl carbamate, dipropargyl ether, dibutynyl carbonate, dibutynyl carbamate, dibutynyl ether, dipentynyl carbonate, dipentynyl carbamate, and dipentynyl ether”. However, the original disclosure does not recite these specific compounds. Rather, the original disclosure recites types of the claimed compounds, but not specifically “dipropargyl carbonate”, for example (see applicant’s disclosure at page 14). Therefore, the original disclosure fails to provide written description support for the claimed compounds in claim 48. Therefore, claim 48 fails to comply with the written description requirement. Claims 52-58 depend from claim 48 and fail to comply with the written description requirement for the same reasons.
Conclusion
	Claims 48, 52-58 and 60-67 are pending. 
Claims 60-67 are withdrawn. 
Claims 48 and 52-58 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
April 15, 2021Primary Examiner, Art Unit 1796